 

WAIVER

 

THIS WAIVER (this “Waiver”), is executed as of March 29, 2013, by Global Eagle
Acquisition LLC, a Delaware limited liability company (the “Sponsor”).
Capitalized terms used but not defined herein shall have the meaning given to
such terms in the Warrant Agreement (as defined below).

 

WHEREAS, the Sponsor owns 7,333,334 warrants (the “Sponsor Warrants”) to
purchase shares of common stock of Global Eagle Entertainment Inc. (f/k/a Global
Eagle Acquisition Corp.) (the “Company”), the terms of which are governed by the
Warrant Agreement dated as of May 12, 2011, by and between the Company and
American Stock Transfer & Trust Company, LLC (the “Warrant Agreement”); and

 

WHEREAS, the Sponsor deems it in its best interest to waive a specific provision
of the Warrant Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Sponsor agrees as follows:

 

1.             Waiver. Subject to the limitations set forth in this Waiver, the
Sponsor hereby waives, solely with respect to the Sponsor Warrants, the
following provision contained in Section 4.4 of the Warrant Agreement:

 

“provided further, however, that if more than 30% of the consideration
receivable by the holders of the Common Stock in the applicable event is payable
in the form of common stock in the successor entity that is not listed for
trading on a national securities exchange or on the OTC Bulletin Board, or is
not to be so listed for trading immediately following such event, then the
Warrant Price shall be reduced by an amount (in dollars) equal to the quotient
of (x) $17.50 (subject to adjustment in accordance with Section 6.1 hereof)
minus the Per Share Consideration (as defined below) (but in no event, less than
zero), and (y): if the applicable event is announced on or prior to the third
anniversary of the closing date of the initial Business Combination, 2; if the
applicable event is announced after the third anniversary of the closing date of
the initial Business Combination and on or prior to the fourth anniversary of
the closing date of the initial Business Combination, 2.5; if the applicable
event is announced after the fourth anniversary of the closing date of the
initial Business Combination and on or prior to the Expiration Date, 3. “Per
Share Consideration” means (i) if the consideration paid to holders of the
Common Stock consists exclusively of cash, the amount of such cash per share of
Common Stock, and (ii) in all other cases, the volume weighted average price of
the Common Stock as reported during the ten (10) trading day period ending on
the trading day prior to the effective date of the applicable event.”

 



 

 

 

 

2.             Limitation of Waiver. The foregoing waiver shall not constitute,
nor shall it operate as, an amendment or waiver by the Sponsor of any other term
or provision of the Warrant Agreement or any other instrument or agreement
referred to therein.

 

3.             Applicable Law. The validity, interpretation, and performance of
this Waiver shall be governed in all respects by the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

 

4.             Counterparts. This Waiver may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Waiver to be duly executed
as of the date first above written.

 

 

  GLOBAL EAGLE ACQUISITION LLC       By:  /s/ James A. Graf     Name: James A.
Graf
Title: CFO, VP, Secretary and Treasurer

 

Acknowledged and agreed

 

          GLOBAL EAGLE ENTERTAINMENT INC.                   /s/ Michael Pigott  
      Name: Michael Pigott         Title: General Counsel, Vice President and
Secretary        

 



 

 

 



[Signature page to Waiver]





 

